Citation Nr: 1228218	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  08-02 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for residuals of skin cancer, to include scars as a result of excisions of basal cell carcinoma of the chest and left lower eyelid, and scars as a result of excisions of squamous cell carcinoma of the right mastoid and mid-chest.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his son (R.S.)



ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 1954 and from October 1954 to June 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which granted service connection for basal cell carcinoma, to include residuals thereof, status post excision of lesion of chest as well as squamous cell carcinoma, to include residuals thereof, status post excision of lesion of mastoid and assigned noncompensable disability ratings effective October 14, 2005.

The Veteran and his son testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in February 2010.  A transcript of this proceeding has been associated with the claims file.

This appeal was previously before the Board in July 2010.  At that time, the Board noted that since the April 2007 rating decision on appeal the Veteran had been diagnosed with basal cell carcinoma of the left lower eyelid and squamous cell carcinoma of the anterior chest wall.  Thus, the Board remanded the claim so that the RO could address these carcinomas separately and determine if service connection is warranted.  As a result of the Board's July 2010 remand the RO, by rating decision dated in April 2011, found that the original grant of service connection in April 2007 included the issues of basal cell carcinoma, residuals thereof, status post excision of lesion of the left lower eyelid and status post excision of mid chest anterior chest wall.  The Board now has jurisdiction over these issues as it has been determined they were part of the original grant of service connection.

This appeal was again before the Board in July 2011.  At that time, the Board remanded the claim so that photographs could be requested, and the Veteran could be scheduled for a VA examination.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

Notably, in the July 2010 Board remand the Board separately listed the issues on appeal as 1) lesion of mid chest anterior chest wall and 2) lesion of left lower eyelid.  However, the Board has now combined the two issues into one issue on appeal as noted on the cover page of this decision.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

A review of the VA skin examination reports in this case reveals that the Veteran has additional skin disorders, to include actinic keratosis, sebaceous keratosis, and cherry angiomas which may be secondary to his service-connected skin cancers.  Thus, the Board finds that the issue of entitlement to service connection for additional skin disorders, to include actinic keratosis, sebaceous keratosis, and cherry angiomas has been raised by the record.  This claim has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Also, in a November 2011 VA skin examination report, the Veteran reported a history of excision of a skin cancer lesion on his right ear.  As the right ear carcinoma was not addressed in either the original rating decision, the RO should specifically find whether the original rating decision service-connected the Veteran for all basal and squamous cell carcinomas or only for the carcinomas present at the time of the original evaluation.  If not included in the original service connection finding, the RO should address this carcinoma separately and determine if service connection is warranted.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to September 3, 2009, the Veteran's residuals of skin cancer did not result in scars which were painful upon examination, manifested in a characteristic of disfigurement, were deep, were 144 square inches or larger, or caused limited motion or function.

3.  From September 3, 2009, the Veteran's residuals of skin cancer manifested by a painful scar of the mid-chest.


CONCLUSIONS OF LAW

1.  Prior to September 3, 2009, the criteria for an initial compensable rating for residuals of skin cancer have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.14, 4.27, 4.87 (2011), 4.118, Diagnostic Codes (DCs) 7800, 7818 (prior to September 23, 2008).

2.  From September 3, 2009, the criteria for a disability of 10 percent for residuals of skin cancer have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.14, 4.27, 4.87 (2011), 4.118, Diagnostic Codes (DCs) 7800, 7818 (prior to September 23, 2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected skin cancer, to include scars as a result of excisions of basal cell carcinoma of the chest and left lower eyelid, and scars as a result of excisions of squamous cell carcinoma of the right mastoid and mid-chestis more disabling than currently evaluated.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A request for an increased rating is to be reviewed in light of the entire relevant medical history.  See generally 38 C.F.R. § 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).  Conditions which are not specifically listed in the rating schedule may be rated by analogy to other conditions.  38 C.F.R. § 4.20. 

The Court has held that unlike in claims for increased ratings, "staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran is currently rated as noncompensable for his basal cell and squamous cell carcinoma residuals, both under Diagnostic Code (DC) 7818. 

DC 7818 provides that malignant skin neoplasms (other than malignant melanoma) are rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or rated on impairment of function.  

A Note to DC 7818 provides that, if a skin malignancy requires therapy that is comparable to that used for systemic malignancies, i.e., systemic chemotherapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision, a 100-percent rating will be assigned from the date of onset of treatment, and will continue, with a mandatory VA examination six months following the completion of such antineoplastic treatment, and any change in rating based upon that or any subsequent examination will be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, rating will then be made on residuals.  If treatment is confined to the skin, the provisions for a 100-percent rating do not apply.  38 C.F.R. § 4.118. 

The diagnostic criteria for disorders of the skin are found at 38 C.F.R. § 4.118, DC's 7800-7805.  

Diagnostic Code 7800 for the evaluation of disfigurement of the head, face or neck provided that a 10 percent disability rating is assigned when there is one characteristic of disfigurement.  A 30 percent disability rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent disability rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent disability rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.

Under Note (1), the eight characteristics of disfigurement are: a scar 5 or more inches (13 or more centimeters (cm.)) in length; a scar at least 1/4 inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 square inches (39-sq. cm.); and skin indurated and inflexible in an area exceeding 6 square inches (39- sq. cm.).  Id.  Pursuant to Note (2), tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle) and anatomical loss of the eye is to be rated under DC 6063 as appropriate.  Pursuant to Note (3), the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria.  Id.

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  

DC 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

DC 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

DC 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to DC 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  DC 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 

DC 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118. 

The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments are only effective, however, for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran submitted his claim in October 2005 and has not requested such consideration.  

Factual Background

In October 2005, the Veteran filed a claim of entitlement to service connection for skin cancer, as a result of exposure to radiation during service.  Records show that the Veteran was present at Operation Upshot-Knothole, a U.S. atmospheric nuclear test in 1953.

Treatment records show that the Veteran had a 7 millimeter (mm) lesion removed from his right mastoid in August 2005, which was found to contain squamous cell carcinoma.

VA treatment records note that he had a history of non-melanoma skin cancer of his right ear and left neck.  In July 2006, he was noted to have 20 lesions, to include actinic keratosis, but no visual evidence of a recurrence of skin cancer.

In March 2007, the Veteran reported itchy lesions on his chest, and was noted to have irritated sebaceous keratosis.

In December 2007, the Veteran was afforded a VA scars examination.  He was noted to have had squamous cell carcinoma removed from his right mastoid in August 2005, and basal cell carcinoma removed from his right chest in 1998.  He also reported squamous cell carcinoma removed from his left neck in the 1970s.  At the time of the examination there was no recurrence of either squamous or basal cell carcinoma.  He was noted to have a one-half inch( 1/2 ) scar near his right ear.  The scar was well-healed, with good texture, adherence, and no keloid formation.  The scar had no ulcerations, and was nontender.  He also had two one-quarter inch by one-quarter inch ( 1/4 x 1/4) scars on his mid chest and no visible scar on his left neck.  The scars were hypopigmented, well-healed, and nontender.  There were no ulcerations or adherence, and there was no functional impairment caused by the scars.  The examiner additionally noted numerous actinic keratosis and cherry angiomas.  

In September 2008, the Veteran had basal cell carcinoma removed from his left lower eyelid.  He underwent an excision of all gross tumor present, which was noted to measure 1.2 cm x 1.0 cms.  Photographs which accompanied the private treatment appear to show a dime-sized excision underneath the Veteran's left eye.

In September 2009, VA treatment records show the Veteran had a 6.0 cm x 2.5 cm x 0.5 ellipse of a lesion removed from his mid chest, which was found to contain squamous cell carcinoma.

In September 2009, the Veteran was afforded a VA skin examination.  He was noted to have actinic keratosis on his chest, back, abdomen, and upper arms.  He had a one-half inch scar on his right earlobe which was noted to be superficial, and well-healed.  He also had a superficial, well-healed scar on the left mastoid area.  The examiner noted there was no limitation of function caused by the scars.  The examiner did not present further evaluation of the left eyelid basal cell carcinoma excision residuals or the squamous cell carcinoma removed from his chest wall in September 2009.  The 2009 removal of the squamous cell carcinoma from his chest was covered by a wound dressing.  The Veteran's actinic keratosis was noted to cover 25 percent of his body, and zero percent of his exposed body.

The Veteran testified in February 2010 that the scar on his mid-chest was so large nurses had asked him if he had undergone heart surgery.  He reported he had plastic surgery done to attempt to repair the scar caused by the removal of skin cancer from his left eyelid.  He also testified that he was checked every two to three months by dermatologists to make sure that he did not develop any additional cancerous lesions.  He complained of pain and burning of the lesions prior to their removal, and that the scar on his chest remained tender.  He stated he told the September 2009 VA examiner that he experienced pain as a result of the removal of cancerous cells from his mid chest.

The Board remanded the claim in July 2010, noting the VA examinations failed to provide measurements for all scars caused by squamous and basal cell carcinomas, and the RO needed to address whether the cancerous lesions that were discovered after 2007 were included in the current noncompensable evaluations or warranted separate evaluations.

In July 2010, a VA scar examination noted multiple 1.5 cm x 1.5 cm to 2 cm x 2 cm areas of de-pigmentation from treatment of previous actinic keratosis and basal cells on the neck, arms, hands and upper torso.  He had an 8 cm surgical scar on the mid-chest form removal of squamous cell carcinoma.  

In a November 2011 VA examination report, the Veteran's history of skin cancer was noted to include squamous cell carcinoma of the right mastoid, left neck, right ear, and anterior chest.  He was also noted to have basal cell carcinoma of the left eyelid, and right side of the neck.  He had numerous actinic keratosis in several other areas, usually treated with liquid nitrogen.  His upper mid-chest vertical scar measured two and three quarters (2 3/4) inches long by one quarter ( 1/4) inch wide and was noted to be "very hypopigmented."  He had two additional scars on his chest, both three quarters ( 3/4) inch in diameter, and both hypopigmented.  He had three small hypopigmented scars on his left lateral neck, and a barely visible scar on his right earlobe that was difficult to measure.  He had a one half ( 1/2) inch scar on his left cheek.  The examiner noted all of his scars were well-healed, nontender, with good adherence and good texture.  All of the scars were hypopigmented, but without keloid formation, depression, ulceration, or inflammation.  There was no underlying soft tissue involvement, and no functional impairment caused by the scars.  The Veteran's actinic keratosis was noted to cover 26 percent of his total body and zero percent of his exposed body.

As above, by rating decision dated in April 2011, the RO included the Veteran's left lower eyelid excision and chest lesion excision to his noncompensable rating for basal cell carcinoma, and included his right mastoid excision and mid-chest excision to his noncompensable rating for squamous cell carcinoma.

In August 2011, the Veteran's scars were reexamined.  His mid-chest scar was noted to measure two and three-quarters ( 2 3/4) inches long and one quarter ( 1/4) inch wide.  His right earlobe scar was one half ( 1/2) inch long and less than 2 mm wide.  His mastoid scar was one half ( 1/2) inch long and less than 2 mm wide.  His left eyelid scar was 1 inch long and 2 mm wide.  All of the scars were superficial, without adherence, ulceration, or distortion or asymmetry of the facial features.  The examiner noted the scars were not painful during the examination.  There was no limitation of motion or function caused by the scars.   The examiner noted he had well-healed scars from his carcinomas, without residuals or disfigurement.

Analysis

As the Veteran's skin malignancies have not required systemic chemotherapy, x-ray therapy more extensive than the skin, or surgery more extensive than wide, local, excision, a 100 percent rating under DC 7818 is not warranted.  The Veteran's residuals of skin malignancy excisions are properly rated under the DCs for scars.

Regarding the eight characteristics of disfigurement outlined in Note (1) under DC 7800, the Veteran's head, face and neck scars do not meet the requirements for a compensable rating.  While his left eyelid carcinoma measured 1.2 cm by 1.0 cms, the scar that resulted from the excision measured 1 inch by 2 mm, and thus did not result in a scar at least 0.6 cm wide at its widest part.  Additionally, while his mid-chest scar measures more than 0.6 cm wide at its widest part, DC 7800 singularly applies to scars of the head, face or neck.

The Veteran's scars did not meet the criteria for a compensable rating prior to September 3, 2009 because his scars were not objectively painful on evaluation, did not meet any of the characteristics of disfigurement, did not result in limitation of motion, did not measure 144 square inches or greater, and they were noted to be stable and superficial.  See 38 C.F.R. § 4.118, DC 7801, 7802, 7803, 7804, and 7805.

The Veteran testified in February 2010 that his mid-chest scar was occasionally tender.  He also testified that he explained to the September 2009 examiner that his mid-chest squamous cell removal was painful during the examination.  The Board notes that the Veteran had recently had his squamous cell carcinoma removed from his mid-chest, and when he reported to the September 2009 VA examination he still had a dressing covering the wound.  On subsequent examinations VA examiners did not find objective evidence of painful scars, to include the mid-chest scar.  

Here, the Board finds that the Veteran is credible in reporting his residual of the removal of his mid-chest squamous cell carcinoma was painful in September 2009, as it was a still-healing wound at that time.  The Board also notes that the Veteran testified that his mid-chest scar tenderness and itching "comes and goes," but still occurred nearly 6 months after the removal.  Providing the Veteran the benefit of the doubt, the Board finds that a 10 percent rating is warranted for his painful, superficial mid-chest scar.  The Veteran did not testify that any of his other scars were painful or tender.  As the mid-chest carcinoma was excised on September 3, 2009, the Board will assign the 10 percent rating effective the date of the cancerous removal.

Additionally, although the scar on the Veteran's ear has not been specifically added to the residuals of skin cancer currently on appeal, the Board notes that remanding to have the scar addressed by the RO would not result in an increased rating for the Veteran.  Under DC 6207, for loss of auricle, a 10 percent rating is warranted for deformity of one auricle with loss of one-third or more of the substance.  Based on the VA examinations and the Board's review of color photographs in the claims file, the Veteran's scar on his earlobe does not meet the criteria for a compensable rating under DC 6207.

For these reasons, prior to September 3, 2009, an initial compensable rating for residuals of skin cancer, to include scars as the result of excisions of basal and squamous cell carcinoma, is not warranted.  A 10 percent rating is warranted from September 3, 2009, for residuals of skin cancer, to include a painful scar of the mid-chest.

The Board has also considered her statements that his skin disabilities are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

The evidence of record reflects that the Veteran's symptomatology for the service-connected skin disorders warrants no more than the disability ratings currently assigned.  The Board finds that no higher rating can be assigned pursuant to any other potentially applicable diagnostic code.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the criteria for rating malignant skin neoplasm sets forth that ratings should be based upon residuals via the scar DCs (when systemic therapy is not required).  The Veteran's residuals of skin cancer are contemplated by the Rating Schedule, and higher evaluations are possible for increased symptoms.  While the Veteran has stated he is burdened by the need to avoid the sun and to have dermatologists frequently check his skin for additional cancerous lesions, there are no increased ratings/monetary awards for preventative healthcare such as screenings.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 


Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of October 14, 2005, the date of his claim, and noncompensable ratings were assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  Although he was not provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, he was assigned the date of the claim as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Prior to September 3, 2009, entitlement to an initial compensable evaluation residuals of skin cancer, to include scars as a result of excisions of basal cell carcinoma of the chest and left lower eyelid, and scars as a result of excisions of squamous cell carcinoma of the right mastoid and mid-chest is denied.

From September 3, 2009, entitlement to a 10 percent rating for residuals of skin cancer, to include scars as a result of excisions of basal cell carcinoma of the chest and left lower eyelid, and scars as a result of excisions of squamous cell carcinoma of the right mastoid and mid-chest is granted. 




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


